PER CURIAM.
This cause is here on petition for writ of certiorari, seeking review of order #3723 of the Florida Public Utilities Commission dated December 10, 1964, denying approval of the imposition of a temporary embargo on certain products.
It appearing by the record that the embargo involved herein has been lifted and there is no immediate need for nor a present intention to issue said embargo,
It is, therefore, ordered that the writ be discharged.
THOMAS, Acting Chief Justice, and ROBERTS, DREW, CALDWELL and ERVIN, JJ., concur.